Per Curiam,
The act of May 14, 1857, quoted in the opinion of the court below, in effect created a new class of distributees in addition to those theretofore entitled to take under our intestate laws. In its terms, the act is general and makes no distinction between resident and nonresident parties. The undisputed facts of this case bring it clearly within the plain provisions of the act, and hence there was no error in holding that the appellee, whose deceased mother, through whom he claims, was born out of wedlock, but her parents afterwards married and died domiciled in England—may inherit a share in lands of which his uncle, ex parte materna, domiciled in this country, died seized and intestate, as fully as if his said mother had been born during the wedlock of her parents. There is nothing in the case that requires further discussion. The decree is affirmed on the opinion of the learned president of the orphans’ court, and the appeal is dismissed at appellant’s costs.